DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 50, along with claim 51, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 50 recites “The composition of claim 1, wherein: the one or more hydratable anionic acrylamide polymers comprise:…and mixtures thereof, the one or more hydratable cationic acrylamide polymers comprise:…and mixtures thereof.”  Based on the use of conjunctions between “the one or more hydratable anionic acrylamide polymers” and “the one or more hydratable cationic polymers,” it is unclear if Applicant is intending the hydratable anionic acrylamide polymer be selected from the claimed group and the cationic acrylamide polymer be selected from the subsequently claimed group, or one of the acrylamide polymers, i.e., anionic or cationic, is selected from its respective group.  Clarification is required.  
Claims 55 and 56 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 55 and 56 each recite the broad recitation “about 5:1 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 21-23, 28-29 and 49-53 are rejected under 35 U.S.C. 103 as unpatentable over Mast et al. (US 2019/0241796 – cited previously).
With respect to independent claim 1, Mast et al. discloses a polymer composition comprising:
one or more hydratable anionic acrylamide polymers (abstract, wherein cationic and/or anionic polyacrylamide is disclosed as the fast-dissolving polymer; [0058], wherein the fast-dissolving polymer is disclosed to comprise oppositely charged polymers, i.e., cationic and anionic), and
one or more hydratable cationic acrylamide polymers (abstract, wherein cationic and/or anionic polyacrylamide is disclosed as the fast-dissolving polymer; [0058], wherein the fast-dissolving polymer is disclosed to comprise oppositely charged polymers, i.e., cationic and anionic),
wherein the polymer composition is adapted to be added to a water composition including an effective ion concentration of one or more monovalent ions, one or more polyvalent ions, or mixtures thereof ([0020]-[0021]; [0076]-[0082]; since the composition is disclosed as capable of being added to a high TDS fluid, such is considered to be “adapted to” being added to 
wherein the polymer composition when added to the water composition reduces a friction pressure, and a cost compared to a polymer composition including only the one or more hydratable cationic acryalmide polymers in the absence of the one or more hydratable anionic acrylamide polymers (abstract, wherein the composition is injected to reduce drag; see further explanation below).
The Examiner notes, Mast et al. suggests wherein the fast dissolving polymer composition may include an anionic and cationic polyacrylamide, as noted above, and, therefore suggests the same polymer composition as claimed, as well as an ion concentration that overlaps that which is instantly disclosed and claimed by Applicant; the reference further suggests wherein such a composition is suitable for providing friction reduction ([0019]; [0041]; [0107]).  As such, it would have been obvious to one having ordinary skill in the art to try a combination of anionic and cationic polymer as the fast-dissolving polymer in the composition of Mast et al. in order to reduce a friction pressure therewith since, as suggested by Mast et al., the fast dissolving polymer composition may include a combination of oppositely charged acrylamide polymers.  Since such a composition provides for the same elements of the polymer composition instantly claimed, such a composition would be expected to act in the same manner as claimed, i.e., reduce gelling interactions between the oppositely charged polymers, and, when added to a water composition having an effective ion concentration, reduce a friction pressure and a cost as compared to a polymer composition including only the one or more hydratable cationic acrylamide polymers in the absence of the one or more hydratable anionic acrylamide polymers.  If there is any difference between the polymer composition of Mast et al. and that of the instant In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  
Furthermore, the Examiner notes, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The intended use of the polymer composition set forth above has no patentable weight; “[T]he grant of a patent on a composition or machine cannot be predicated on a new use of that machine or composition…As a matter of claim drafting, therefore, the discoverer of a new use must protect his discovery by means of process or method claims and not product claims.”  In re Hack (CCPA 1957).  See In re Dillon (Fed. Cir. 11/09/90) (en banc) (“composition claims on appeal are not structurally or physically distinguishable from the prior art compositions by virtue of the recitation of their newly-discovered use”).
With respect to depending claim 21, Mast et al. discloses wherein the polymer composition comprises an oil based slurry including an oil based carrier ([0067]; [0072]-[0073]), one or more particulate hydratable cationic polymers and one or more particulate hydratable anionic polymers ([0058], wherein the fast-dissolving polymer is a solid polymer).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes, Mast et al. further suggests the inclusion of one or more hydrocarbon solvents ([0067]; [0072]-[0073]), one or more suspending agents ([0043], wherein the polymer composition can be used to suspend higher proppant loadings, and, thereby acts as a suspending agent), and optionally one or more surfactants ([0055]; [0068]).
	With respect to depending claim 23, Mast et al. discloses wherein lower doses of the polymer composition, such as 0.25 to about 1 gallon per thousand gallons of carrier may be used, as well as wherein higher doses thereof, such as about 1 to about 10 gallons per thousand gallons of carrier fluid may be used, wherein the amount provided is tuned depending on the desired outcome with respect to viscosity and drag reduction ([0044]).  The reference further suggests through examples wherein varying amounts of an oil based carrier are employed ([0099]; [0101]).  In addition, the use of a surfactant therein is disclosed as optional and the polymer composition itself is considered to provide for use as a suspending agent.  As such, it would have In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to depending claims 28 and 29, along with new depending claims 55-57, Mast et al. suggests wherein the brine can have a variety of concentrations and any variety of suitable total dissolved solids; amounts thereof include amounts overlapping those instantly claimed, and more specifically, Mast et al. suggests amounts of greater than or equal to 100,000 ppm ([0076]-[0080]).  As such, it is the position of the Office that one of ordinary skill in the art would recognize the optimal effective ion concentration as set forth in the instant claimed since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  With further regard to a ratio of monovalent ions to polyvalent ions, Mast et al. discloses wherein a variety of suitable dissolved solids may be included, and, further, provides examples of such that include monovalent and polyvalent ions ([0081]-[0082]).  Although silent to the specific ratio thereof, it is the position of the Office that since such a vast ratio of monovalent ions to polyvalent ions is recited by Applicant, and since Mast et al. provides for the inclusion of both monovalent and polyvalent ions, one of ordinary skill would recognize the optimal ratio thereof to include in the effective ion concentration since generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed ratio as critical, as further exemplified by the extensiveness of the range of ratios claimed, i.e., 100:1 to 1:100, and it is unclear if any unexpected results are achieved by using the instantly claimed ratios.
With respect to depending claims 50 and 51, Mast et al. discloses the one or more hydratable anionic acrylamide polymers as claimed ([0053]).  With further regard to the polymer as comprising sodium or potassium, etc., anionic units, Mast et al. suggests wherein the anionic monomer comprises alkali metal salts, and, as such, it is the position of the Office it would have been obvious to one having ordinary skill in the art to employ one or more hydratable anionic polymers comprising an alkali metal including one as claimed since such are known alkali metals included in hydratable anionic polymers in the art.
With respect to dependent claims 52 and 53, Mast et al. suggests wherein the composition further comprises a neutral polyacrylamide or zwitterionic polymer as claimed ([0052]-[0053]; [0062], wherein uncharged polymers and/or zwitterionic polymers are suggested).
Claim 24, along with claims 25-27, dependent therefrom, along with new dependent claim 54, is rejected under 35 U.S.C. 103 as being unpatentable over Mast et al. as applied to claim 23 above, and further in view of Talingting Pabalan et al. (US 2011/0256085 – cited previously).

With respect to depending claim 25, Mast et al. discloses the water composition selected from the group as claimed ([0075]).  The reference further suggests by example varying amounts of polymer per gallon of mineral oil; the reference further suggests altering the amounts of all polymers so as to tune the composition to provide for the desired outcome with respect to drag reduction ([0044]).  As such, one of ordinary skill would recognize the optimal amount of all polymers to include in order to achieve the desired drag reduction since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, Mast et al. discloses the use of cationic and anionic polyacrylamide (abstract; [0058]), i.e., the same polymer used in anionic and cationic form by Applicant within the specification as instantly filed.  Although silent to the ratio thereof as within the vast range of 50:1 to 1:50 as claimed, one having ordinary skill would recognize the optimal amounts of each to employ when tuning the composition so as to produce the desired drag reduction since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  With regard to the molecular weight of each of the cationic and anionic polyacrylamide, it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If there is any difference between the molecular weight of the anionic and cationic polyacrylamides of Mast et al. and that of the instant claims, the difference would have been minor and obvious.
With respect to depending claims 26 and 27, and new dependent claim 54, Mast et al. discloses wherein the particulate polymers comprise particles having a size of less than 1000 microns ([0058]).  The reference further defines such particulate polymers as being a powder ([0099]).  As such, it is the position of the Office that one of ordinary skill would recognize the optimal size of the particulate polymers to employ since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed particle size range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed particulate sizes.
Response to Arguments
Applicant's arguments with respect to the 35 USC 112(a) and 35 USC 112(b) rejections as set forth in the previous office action are persuasive in view of Applicant’s amendments made to the claims.  Therefore, the 35 USC 112(a) and 35 USC 112(b) rejections as set forth therein have been withdrawn.
Applicant's arguments with respect to the rejections of claims as unpatenable over Mast et al. have been fully considered, however, they are not persuasive.
Applicant notes the claim amendments require oppositely charged acrylamide polymers and that while the claimed composition reduces drag, it also reduces friction pressure during fracturing.  
The Examiner notes, as presented in [0131] of the specification as filed, the only mentions of friction pressure reduction is disclosed as associated with drag reduction, wherein it is disclosed the reduction in drag of 0.75 means that the additive reduced the friction pressure by 75%.  As such, a reduction in drag is also considered to provide for a reduction in friction pressure.
Applicant asserts Mast is directed to a composition that includes two components, a fast dissolving polymer and a slow dissolving polymer, where the fast dissolving polymer comprises and/or anionic polyacrylamide and the slow-dissolving polymer comprises guar, clay and oil.  Applicant notes at two places, Mast does disclose that the fast dissolving polymers and the slow dissolving polymers may comprise oppositely charged polymers, but asserts these two statements are mere suggestions, as Mast provides no information or guidance on how to formulate such compositions and it is only the present application that discloses the sufficient ions must be present.
The Examiner notes Applicant’s assertions, particularly wherein the fast dissolving polymer may comprise a cationic and/or anionic polyacrylamide, as well as wherein the statements of Mast are suggestions.  As such, it is the position of the Office that Mast does indeed suggest a fast dissolving polymer that comprises a cationic and anionic polyacrylamide, i.e., a cationic and anionic acrylamide polymer, as claimed, as set forth in the rejection above.
With regard to Applicant’s comments pertaining to only the present application providing guidance on the presence of sufficient ions, the Examiner notes, instant independent claim 1 does not require a particular ion concentration, and, further, requires the polymer composition be adapted to be added to such water composition; Mast suggests the presence of dissolved salts within the water to which the polymer is added, as well as wherein the polymer reduces drag, i.e., friction pressure therein, and, as such, the 103 is maintained. 
Should Applicant intend the effective ion concentration be a particular value and/or the friction pressure reduction be associated with a particular amount/degree of pressure reduction, amendments to the claims to reflect such are advised.  Such amendments may be considered appropriate for consideration under the AFCP 2.0 program.
Applicant further asserts Mast does not disclose benefits of replacing some cationic polymer with anionic polymer; however, it is the position of the Office wherein the instant Should a particular ratio of cationic to anionic polymer be required to provide for a particular degree of friction reduction, amendments to the claims are advised to reflect such.  Such amendments may be considered appropriate for consideration under the AFCP 2.0 program.
Applicant further asserts there is no disclosure or examples where the slow-dissolving polymer include oppositely charged polyacrylamide polymers as only the fast-dissolving polymers include polyacrylamide polymers.  
The Examiner notes, the rejection of claim 1 does not cite the slow-dissolving polymers as providing for either the anionic or cationic acrylamide polymer.  Although the composition of Mast may include additional polymers, i.e., the slow-dissolving polymer, such are not excluded from the instant polymer composition of claim 1, wherein the polymer composition is recited to comprise the noted anionic and cationic acrylamide polymers.  Should Applicant further limit the claim to require the polymer composition consist, or consist essentially of, the anionic and cationic acrylamide polymers, such would appear to exclude the inclusion of the slow-dissolving polymer of Mast et al.  Such amendments may be considered appropriate for consideration under the AFCP 2.0 program.
Applicant’s arguments with respect to the rejections of claim 24, along with claims 25-27, dependent therefrom, have been fully considered.  Applicant asserts Tailingting Pabalan relates to compositions that enhance fluid viscosity and thus teach away from the instant claims.  The Examiner respectfully disagrees and notes the grounds of rejection, wherein Mast et al. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
01/03/22